Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 37 CFR 1.75(a):
(a) The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.

Claims 1-20 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
             In claim 1:
             The term “a wearable head device”, line 9, should be -- the wearable head device-- since the term has been previously recited in line 2.
              It is unclear from the claim as to why a change in an environment is determined, lines 7-8, but has never been used later in the claim.
              Did applicant overall intend to recite claim 1 as follows or similar thereto?
              1. (Suggestion) A method comprising: 
              receiving, via a microphone of a wearable head device, a first audio signal; 
              determining an envelope of the first audio signal; 
              estimating a first reverberation time based on the envelope of the first audio signal; 
              determining a difference between the first reverberation time and a second reverberation time; 
              determining a change in an environment based on the difference between the first reverberation time and the second reverberation time; and 
in accordance with the change determined in the environment, presenting, via a speaker of [[a]] the wearable head device, a second audio signal, wherein the second audio signal is based on the first reverberation time.
               In claims 2 and 3:
               Claims 2 and 3 are suggested to rewrite as follows; otherwise, the claims would be confusing because limitations of the estimating steps recited these claims are not new, but further defined limitations of the estimating step early recited in claim 1.
              2. (Suggestion) The method of claim 1, wherein said estimating the first reverberation time comprises determining if the envelope of the first audio signal is decaying for a time greater than a threshold amount of time.
              3. (Suggestion) The method of claim 1, wherein said estimating the first reverberation time comprises: determining a linear fit of a decaying region in the envelope of the first audio signal; and determining if the linear fit has a correlation greater than a threshold correlation.
               In claim 4:
               It appears that limitations recited in a “wherein” statement lines  8-11, are the same limitations early recited in claim 1, lines 5-10.  It is suggested to rewrite claim 4 as follows or similar thereto; otherwise, it’s unclear as to whether these limitations are the same or not.
               4.   (Suggestion) The method of claim 1, further comprising: 
               determining whether a confidence in the first reverberation time exceeds a threshold amount of confidence; 
               in accordance with a determination that the confidence in the first reverberation time exceeds the threshold amount of confidence, determining the first reverberation time; and 

               wherein said determining the difference between the first reverberation time and the second reverberation time, said determining the change in the environment based on the difference between the first reverberation time and the second reverberation time, and said presenting, via the speaker of [[a]] the wearable head device, the second audio signal are performed in accordance with the determination that the confidence in the first reverberation time exceeds the threshold amount of confidence.
              In claims 6 and 7:
              Claims 6 and 7 are suggested to rewrite as follows or similar thereto for the same reasons early stated in claims 2 and 3 above.
              6. (Suggestions) The method of claim 5, wherein said estimating the first reverberation gain comprises prompting a user to clap.
              7.  (Suggestion) The method of claim 5, wherein said estimating the first reverberation gain comprises presenting, via [[a]] the speaker of the wearable head device, an impulse sound.
              In claim 9:
             The term “a wearable head device”, line 3, should be -- the wearable head device-- since the term has been previously recited in line 2.
              It is unclear from the claim as to why a change in an environment is determined, lines 10-11, but has never been used later in the claim.
              Did applicant overall intend to recite claim 9 as follows or similar thereto?
              9. (Suggestion) A system comprising: 
              a microphone of a wearable head device; 
the wearable head device; 
              one or more processors configured to execute a method comprising: 
                        receiving, via the microphone of the wearable head device, a first audio signal; 
                        determining an envelope of the first audio signal; 
                        estimating a first reverberation time based on the envelope of the first audio signal; 
                        determining a difference between the first reverberation time and a second reverberation time; 
                        determining a change in an environment based on the difference between the first reverberation time and the second reverberation time; and 
                        in accordance with the change determined in the environment,  presenting, via the speaker of the wearable head device, a second audio signal, wherein the second audio signal is based on the first reverberation time.
             In claims 10 and 11:
             Claims 10 and 11 are suggested to rewrite as follows or similar thereto for the same reasons early stated in claims 2 and 3 above.            
             10. (Suggestion) The system of claim 9, wherein said estimating the first reverberation time comprises determining if the envelope of the first audio signal is decaying for a time greater than a threshold amount of time.
             11. (Suggestion) The system of claim 9, wherein said estimating the first reverberation time comprises: determining a linear fit of a decaying region in the envelope of the first audio signal; and determining if the linear fit has a correlation greater than a threshold correlation.



             It appears that limitations recited in a “wherein” statement lines  8-11, are the same limitations early recited in claim 9, lines 8-13.  It is suggested to rewrite claim 4 as follows or similar thereto; otherwise, it’s unclear as to whether these limitations are the same or not.          
             12. (Suggestion) The system of claim 9, wherein the method further comprises: 
             determining whether a confidence in the first reverberation time exceeds a threshold amount of confidence; 
             in accordance with a determination that the confidence in the first reverberation time exceeds the threshold amount of confidence, determining the first reverberation time; and 
              in accordance with a determination that the confidence in the first reverberation time does not exceed the threshold amount of confidence, forgoing determining the first reverberation time, 
             wherein said determining the difference between the first reverberation time and the second reverberation time, said determining the change in the environment based on the difference between the first reverberation time and the second reverberation time, and said presenting, via the speaker of [[a]] the wearable head device, the second audio signal are performed in accordance with the determination that the confidence in the first reverberation time exceeds the threshold amount of confidence.
             In claim 14:
             Claim 14 is suggested to rewrite as follows or similar thereto for the same reasons early stated in claims 2 and 3 above.                        
             14. (Suggestion) The system of claim 13, wherein said estimating the first reverberation gain comprises presenting, via [[a]] the speaker of the wearable head device, an impulse sound.


               Claim 15 is objected for similar reasons applied to claim 1 above, and suggested to rewrite as follows or similar thereto.             
               15. (Suggestion) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method comprising: 
               receiving, via a microphone of a wearable head device, a first audio signal; 
               determining an envelope of the first audio signal; estimating a first reverberation time based on the envelope of the first audio signal; 
               determining a difference between the first reverberation time and a second reverberation time; 
               determining a change in an environment based on the difference between the first reverberation time and the second reverberation time; and 
               in accordance with the change determined in the environment, presenting, via a speaker of [[a]] the wearable head device, a second audio signal, wherein the second audio signal is based on the first reverberation time.
              In claims 16 and 17:
              Claims 16 and 17 are suggested to rewrite as follows or similar thereto for the same reasons early stated in claims 2 and 3 above.                          
              16.  (Suggestion) The non-transitory computer-readable medium of claim 15, wherein said estimating the first reverberation time comprises determining if the envelope of the first audio signal is decaying for a time greater than a threshold amount of time.

said estimating the first reverberation time comprises: determining a linear fit of a decaying region in the envelope of the first audio signal; and determining if the linear fit has a correlation greater than a threshold correlation.
              In claim 18:
              Claims 18 is objected for similar reasons applied to claim 4 above, and suggested to rewrite as follows or similar thereto.             
              18. (Suggestion) The non-transitory computer-readable medium of claim 15, wherein the method further comprises: 
              determining whether a confidence in the first reverberation time exceeds a threshold amount of confidence; 
               in accordance with a determination that the confidence in the first reverberation time exceeds the threshold amount of confidence, determining the first reverberation time; and 
               in accordance with a determination that the confidence in the first reverberation time does not exceed the threshold amount of confidence, forgoing determining the first reverberation time, 
               wherein said determining the difference between the first reverberation time and the second reverberation time, said determining the change in the environment based on the difference between the first reverberation time and the second reverberation time, and said presenting, via the speaker of [[a]] the wearable head device, the second audio signal are performed in accordance with the determination that the confidence in the first reverberation time exceeds the threshold amount of confidence.



             Claim 20 is suggested to rewrite as follows or similar thereto for the same reasons early stated in claims 2 and 3 above.            
             20. (Suggestion) The non-transitory computer-readable medium of claim 19, wherein said estimating the first reverberation gain comprises presenting, via [[a]] the speaker of the wearable head device, an impulse sound.
             Dependent claims 5, 8, 13 and 19 are also objected to for similar reasons as of their respective parent claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten as suggested or amended to overcome the objection(s) to under 37 CFR 1.75(a), set forth in this Office action.
Claims 1-20 are allowable over the prior art of record because the prior art of record including US 20200382895 as the closest prior art, which is directed to a similar subject matter of the claimed invention, basically includes a system (see Fig. 1) comprising: a microphone (225) of a wearable head device (205); a speaker (215)of a wearable head device (205); one or more processors (235) configured to execute a method comprising: receiving, via the microphone (225) of the wearable head device (205), a first audio signal (sound); estimating a first reverberation (early reflection or reverberation) based the first audio signal; determining a difference between the first reverberation a second reverberation; and presenting, via the speaker (215) of the wearable head device (205), a second audio signal (see paragraphs 0056-0064).
              However, there is at least a different between the closest prior art and the clamed invention is that the closest prior fails to include claimed features comprising a combination of: estimating a first reverberation time based on the envelope of the first audio signal; determining a difference 
             Other references are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1, 9 and 15.   Therefore, claims 1, 9 and 15 are allowable over the prior art of record, and dependent claims 2-8, 10-14 and 16-20 are also allowable over the prior art of record for the same reasons applied to their respective parent claims.
                                                                    Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are related a concept of the claimed invention which mainly includes a system comprising: a microphone; a speaker; and a processing unit  to receive and process audio signal from the microphone,  determine a reverberation, and presenting, via the speaker, a processed audio signal in accordance with the reverberation.
 Conclusion
This application is in condition for allowance except for the matters as pointed out in objection to under 37 CFR 1.75(a), set forth in this Office action. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG V TRAN/Primary Examiner, Art Unit 2688